— Appeal from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated September 5, 1989, as granted that branch of the motion of Edward Blumenfeld which was for partial summary judgment declaring that a valid partnership agreement existed among him and the decedent Renee Weinstein, and her late husband Milton Weinstein.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs, payable by the appellant personally to the respondents appearing separately and filing separate briefs, for reasons stated by Surrogate Radigan at the Surrogate’s Court. Eiber, J. P., Rosenblatt, Miller and Ritter, JJ., concur.